

117 S2862 IS: National Treasures Act of 2021
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2862IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Marshall (for himself, Mr. Risch, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the National Archives and Records Administration from including content warnings alongside founding documents of the United States, and for other purposes.1.Short titleThis Act may be cited as the National Treasures Act of 2021.2.Prohibiting National Archives and Records Administration content warnings(a)In generalChapter 21 of title 44, United States Code, is amended by adding at the end the following:2121.Prohibiting content warnings on founding fathers documents(a)DefinitionsIn this section:(1)Content warningThe term content warning includes any message preceding or attached to a document that identifies or labels the document as dangerous, harmful, anachronistic, or any other term implying harm associated with the document, disparaging the document, assuming malicious intent on the part of the authors of the document, or discouraging potential readers from reading the document.(2)Founding Father of the United StatesThe term Founding Father means any individual who—(A)signed the Declaration of Independence;(B)served as an officer in the Revolutionary War;(C)attended the Second Continental Congress;(D)attended the Constitutional Convention; or (E)was granted a charter for one of the original 13 colonies of the United States.(3)Qualifying documentThe term qualifying document means any document, text, manuscript, book, letter, pamphlet, government document, artifact, article of clothing, costume, or item written in whole or in part, once belonging to, or associated with in public display a Founding Father of the United States. (b)ProhibitionThe Archivist shall not—(1)attach to or associate with any qualifying document written by a Founding Father of the United States any content warning;(2)display a content warning as part of an exhibition of any qualifying document is any public display operated by the Administration; (3)display a content warning on the website of the Administration or on any other website operated by the Administration; or (4)make any changes to the rotunda of the Administration or any other space under their jurisdiction of the Administration that displays qualifying documents to the public except insofar as changes are necessary for maintenance, routine operations, or repairs..(b)Technical and conforming amendmentThe table of sections for chapter 21 of title 44, United States Code, is amended by adding at the end the following:2221. Prohibiting content warnings on founding fathers documents..